DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed on 8/25/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with on Mr. Joel Rothfus 9/10/2021.
The application has been amended as follows: 

	In independent claim 1, after term “free of adhesive” in last line, insert --, and the periphery of the absorbent body being spaced away from the periphery of the region of positioning adhesive, whereby transfer of movement or stretch of the attached backing layer to absorbent body is minimized--.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a wound dressing comprising wherein the region of positioning adhesive has a first side and a second side, opposite the first side, such that when the region of positioning adhesive contacts the backing layer:
i.    the first side defines an end of a first surface area of the backing layer extending from the first side, beyond the periphery of the absorbent body, to the outer zone of the backing layer in the direction of the longitudinally extending centerline; and 
ii.    the second side defines an end of a second surface area of the backing layer extending from the second side, beyond the periphery of the absorbent body, to the outer zone of the backing layer in the direction of the longitudinally extending centerline and opposite the direction of the first surface area, the first and second surface areas being substantially free of adhesive, and the periphery of the absorbent body being spaced away from the periphery of the region of 
	Regarding dependent claims 2-14, they are allowed due to their dependencies on independent 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CAMTU T NGUYEN/Examiner, Art Unit 3786